Citation Nr: 1108144	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, to include as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected sleep apnea.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right fibula fracture.

4.  Entitlement to service connection for right and left ankle disabilities, to include as secondary to a service-connected right fibula fracture.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974 and from February 1980 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) from An April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for sinusitis, and denied claims for service connection for a left knee disability, a right ankle disability, and a left ankle disability.  In May 2010, the Veteran testified before the Board at a hearing held at the RO.

The issues of entitlement to service connection for sinusitis, a left knee disability, and right and left ankle disabilities, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for sinusitis was previously denied in a February 1999 rating decision.  The Veteran was notified of that decision but did not perfect an appeal.

2.  The evidence received since the February 1999 denial of the claim for service connection for sinusitis is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for sinusitis in a February 1999 rating decision.  At the time of the initial denial, the RO found that there was no evidence of a current diagnosis of sinusitis, nor was there evidence of in-service treatment for sinusitis, and the claim was denied.

Although in April 2006 rating decision on appeal the RO declined to reopen the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the February 1999 decision became final because the Veteran did not file a timely appeal.

The claim for service connection for sinusitis may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in March 2005.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 1999 consisted of the Veteran's service medical records, a VA examination, and the Veteran's own statements.  The RO found that there was no current diagnosis of sinusitis on VA examination, nor was there evidence of chronic sinusitis in service, and the claim was denied.

After a review of all the evidence, the Board finds that the evidence received since the last final decision in February 1999 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim.

Newly received evidence includes more current VA treatment records, and a November 2008 VA examination, showing a current diagnosis of chronic sinusitis.  Additionally, the Veteran now contends that his sinusitis is secondary to his service-connected sleep apnea, stating that the sinusitis began following surgery for his sleep apnea, and that contention has not been previously developed or adjudicated.   

The Board finds that the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   Additionally, the Veteran's lay statements have been presumed credible for the purpose of determining whether to reopen the claim.

Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for sinusitis is reopened.  To that extent only, the claim is allowed.


ORDER

The claim for service connection for sinusitis is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for sinusitis, a left knee disability, and right and left ankle disabilities.  

With regard to the Veteran's claim for service connection for sinusitis, the Veteran contends that his sinusitis had its onset in service.  He contends that his sinusitis began after his surgery for his service-connected sleep apnea, and was therefore caused or aggravated by his sleep apnea.  Service medical records show that in February 1983, the Veteran had congestion and ear blockage, diagnosed as otitis media.  In October 1985 and October 1987, the Veteran suffered from a sore throat and dry cough, and slight nasal congestion, related to upper respiratory infections.  On December 1992 consult for a sleep disorder, the Veteran reported an increase in snoring and daytime sleepiness.  He did not report any associated sinusitis.  On April 1994 routine examination, the Veteran reported symptoms that were interpreted to suggest possible hay fever allergies.  On May 1997 separation examination, it was noted that the Veteran had undergone throat surgery in 1993 to relieve his sleep apnea.  

On May 1998 VA examination, the Veteran reported that in 1993, he had undergone surgery to remove his uvula to stop his excessive snoring and relieve his sleep apnea.  Physical examination of the sinuses showed no opacity on transillumination.  A sinus CT scan was entirely within normal limits, without any signs of sinusitis.  On June 2005 VA physical examination, the Veteran reported occasional congestion, but no respiratory diagnosis was provided.  Physical examinations completed in August 2006 and in August 2007 were negative for any complaints related to or findings of sinusitis.

On February 2006 VA examination, physical examination of the nose and sinuses was normal.  The Veteran reported that his sleep apnea had been asymptomatic since the 1993 surgery.  The diagnosis was history of hay fever/allergies, as noted in service.  

In August 2008, the Veteran's wife stated that the Veteran was continuously bothered by a post-nasal drip.  

On November 2008 VA examination, the Veteran reported experiencing chronic, daily post-nasal drip that caused coughing in the morning and night, as well as gagging and snorting.  He had interference with breathing through his nostrils and stated that he normally breathed through his mouth.  He denied episodes of chronic sinusitis, such as pain, headaches, or purulent discharge.  Physical examination revealed 90 percent obstruction of the left nares and 50 percent obstruction of the right nares.  There was no septal deviation or polyps.  The diagnosis was sinus condition manifested by post-nasal drip.  The examiner concluded that it was less likely than not that the Veteran's current sinus condition was related to the in-service respiratory infections, or the notation of otitis media, because those were minor respiratory infections and not chronic illnesses that would continue to manifest at the current time.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Although the November 2008 VA examiner determined that the Veteran's current sinusitis manifested by post-nasal drip was not related to the otitis media and upper respiratory infections documented in service, an opinion has not yet been rendered as to whether his sinusitis was caused or aggravated by his service-connected sleep apnea, as the Veteran contended at his May 2010 hearing.  Therefore, because the Veteran has provided credible testimony that he began to develop his congestion and sinus symptoms following surgery for sleep apnea, and the relationship between the two conditions remains unclear to the Board, a second VA examination is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a left knee disability and for right and left ankle disabilities, the Veteran primarily contends that the physical stress of his duties working on the flight deck and flight lines for over twenty years caused his current disabilities.  Specifically, he contends that on a daily basis, he walked on steel decks wearing flight-deck boots, heavy belted gear, and a radio helmet, at times for twelve hours per day, and that those duties had long-term effects on his knees and ankles.

Service medical records show that in May 1981, the Veteran sustained a fracture to the right lower leg while playing soft ball.  It was also noted that there was slight limitation of motion of the right ankle.  On January 1982 re-enlistment examination, he reported occasional knee aches.  In May 1985, he reported having pain in his left ankle.  There was no trauma.  The ankle locked up.  Physical examination resulted in the diagnosis of synovitis verses osteochondritis.  X-ray examination showed no significant abnormalities.  On April 1994 routine examination, the Veteran's 1980 right tibia fracture was found to have healed well with no sequalae.  The Veteran did not report any ankle or knee pain related to the fracture.  

On May 1998 VA examination, the Veteran reported occasional clicking noises in his ankles.  He had flare-ups of ankle pain when he completed strenuous activity.  Physical examination revealed full range of motion of the ankles and the knees.  X-ray examination did not reveal any arthritis of the ankles or the left knee.  There was no left knee crepitus.  

VA treatment records show that on June 2005 general examination, the Veteran reported occasional joint pain and stiffness.  

On February 2006 VA examination, the Veteran reported experiencing ankle popping.  No ankle crepitus was found on examination.  There was full range of motion of the left knee and both ankles.  

On November 2008 VA examination, the Veteran reported that though he did not seek treatment for his left knee disability in service, he jogged three to four miles approximately four to five times per week to maintain physical fitness and that activity impacted his knees and ankles.  He currently had knee pain intermittently.  With regard to his ankles, he reported that he had constant, daily aching of both ankles which increased on certain activities.  Physical examination of the left knee and right and left ankles resulted in the diagnosis of bilateral knee strain and bilateral ankle strain with a history of fracture of the right upper fibula.  The examiner concluded that the Veteran's right ankle condition was not related to the in-service right fibula fracture because the fracture occurred well above the right ankle and there were no signs of right ankle arthritis related to the fracture.  The examiner also concluded that the left knee disability and the left ankle disability were not related to the in-service documentation of left ankle pain because current examination showed no muscular or other residual that would be related to a strain.

However, in this case, the Veteran has consistently stated that his left knee disability and his right and left ankle disabilities are related to the physical strain that his in-service duties had on his body.  Thus far, a VA examiner has not yet provided an opinion regarding the Veteran's contentions, and therefore another VA examination is necessary in order to fairly decide the Veteran's claim.  Further, a VA examiner should provide an opinion as to whether the Veteran's left knee and ankle disabilities were caused or aggravated by the service-connected right fibular fracture.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his sinusitis manifested by post-nasal drip.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's sinusitis was caused or aggravated (permanently worsened) by his service-connected sleep apnea.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his left knee disability and his left and right ankle disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that any left knee disability or right or left ankle disability is related to his active service, including the physical stress of his duties working on the flight line and flight deck with heavy gear for long hours, and his physical fitness requirements.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of left knee and ankle pain since service.  The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any left knee disability or left ankle disability are caused or aggravated (permanently worsened) by the service-connected right fibula fracture and any residuals of that fracture.  

3.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


